Order filed July 26, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00555-CV
                                    ____________

       MICHAEL DODD AND 3D GLOBAL SOLUTIONS, INC., Appellants

                                            V.

                             BRIAN J. SAVINO, Appellee


                       On Appeal from the 127th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-70013


                                         ORDER

       This is an appeal from a judgment signed February 29, 2012. Appellant filed a
timely motion for new trial. The notice of appeal was therefore due May 29, 2012. See
Tex. R. App. P. 26.1. Appellants, however, filed their notice of appeal on June 7, 2012 , a
date within 15 days of the due date for the notice of appeal. A motion for extension of
time is Anecessarily implied@ when the perfecting instrument is filed within fifteen days of
its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellants did not
file a motion to extend time to file the notice of appeal. While an extension may be
implied, appellants are still obligated to come forward with a reasonable explanation to
support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d
805, 808 (Tex. App.CHouston [14th Dist.] 1998, no pet.).

      Accordingly, we ORDER appellants to file a proper motion to extend time to file
the notice of appeal within ten days of the date of this order. See Tex. R. App. P.
26.3;12.5(b). If appellants do not comply with this order, we will dismiss the appeal. See
Tex. R. App. P. 42.3.

                                     PER CURIAM